Citation Nr: 1751685	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  16-29 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for pulmonary fibrosis.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1981 to November 1991 to include service in the Persian Gulf from August 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2017, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge (VLJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issue of entitlement to a disability rating in excess of 20 percent for residuals of a right ankle fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 20, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.

2.  The Veteran's residuals of a right ankle fracture are manifested by at least marked limitation of motion.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2017).

2.  The criteria for a disability rating of at least 20 percent for residuals of a right ankle fracture have been met.  38 C.F.R. §§ 1154(a), 1155, 5107(b) (West 2016); 38 C.F.R. § 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5270-74 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2016).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, withdrew this appeal in a June 2016 statement and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Increased Rating Claim

The Veteran contends that his right ankle disability is worse than his currently assigned rating.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's residuals of a right ankle fracture are currently rated as 10 percent disabling under DC 5299-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  See 38 C.F.R. § 4.27 (2017).  The hyphenated diagnostic code in this case indicates that an unlisted disease of the heart, under Diagnostic Code 5299, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected residuals of a right ankle fracture is rated by analogy) is limitation of motion, which is evaluated under 38 C.F.R. § 4.71a, DC 5271.

DC 5271 assigns a 10 percent disability rating for moderately limited range of motion of the ankle and a 20 percent disability rating for markedly limited range of motion of the ankle.  

The words slight, moderate, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  Use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Pursuant to VA regulations, normal range of motion for ankle dorsiflexion is 0 to 20 degrees and for plantar flexion is 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II. 

The Board must also consider whether the Veteran is entitled to separate or higher disability ratings under other DCs that relate to the ankle.  See 38 C.F.R. 4.71a, DCs 5270 through 5274.

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

DC 5270 provides the following disability ratings for ankylosis of the ankle: 20 percent for in plantar flexion of less than 30 degrees; 30 percent for in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 (zero) and 10 degrees; and 40 percent for in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  See 38 C.F.R. § 4.71a.

DC 5272 provides a 10 percent disability rating for subastragalar or tarsal joint ankylosis in good weight-bearing position and a 20 percent disability rating for ankylosis in poor weight-bearing position.  See 38 C.F.R. § 4.71a.

DC 5273 provides a 10 percent disability rating for moderate deformity resulting from the malunion of the os calcis or astragalus and a 20 percent disability rating for a marked deformity resulting from the malunion of the os calcis or astragalus.  

DC 5274 provides a 20 percent disability rating for astragalectomy.  

The Board finds that a rating of at least 20 percent for the Veteran's residuals of a right ankle fracture is warranted for marked limitation of motion under DC 5271.  The October 2011 VA examination shows right dorsiflexion to 25 degrees and plantar flexion to 15 degrees with no objective evidence of pain or additional limitations after repetitive motion and no ankylosis.  The January 2016 VA examination shows right ankle dorsiflexion to 10 degrees and plantar flexion to 45 degrees with no ankyloses.  At the July 2017 Board hearing, the Veteran testified that range of motion is further diminished at the end of a work day.  See Board hearing transcript, pp. 7-8.


ORDER

The appeal as to the issue of entitlement to a compensable disability rating for pulmonary fibrosis is dismissed.

A rating of 20 percent for residuals of a right ankle fracture is granted.


REMAND

At the Veteran's July 2017 Board hearing, he contended that the limitation and pain associated with his right ankle disability is tantamount to ankylosis.  He seeks a rating in excess of 20 percent for ankylosis under DC 5270.  See July 2017 Board hearing transcript, p. 11. The Veteran was last examined by the VA for his right ankle in January 2016.  In light of the Veteran's testimony indicating that his condition has worsened, a contemporaneous VA examination is needed to properly assess the current severity of his residuals of a right ankle fracture.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Further, the January 2016 VA examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-up.  Pursuant to Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), a VA examiner has the obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups.  This must be addressed by the VA examiner.

On remand, the AOJ should also ask the Veteran to identify any additional VA or private treatment records pertinent to his claim and these records should be associated with the claims file.  The AOJ should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claim that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of the symptoms of his right ankle disability and the impact of the disorder on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's right ankle disability.  All indicated testing should be performed, including range of motion studies of the bilateral ankles in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to provide such an opinion, he or she should clearly explain the basis for that conclusion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner must also provide an opinion describing functional impairment of the right ankle due to flare-ups accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.  See Sharp.

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


